                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                       Case No. 19-cv-01866-SK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     SIMON PONCE,                                       Regarding Docket No. 14
                                  11                    Defendant.

                                  12          On September 17, 2019, Plaintiff filed a request for entry of default. (Dkt. 12.) On
Northern District of California
 United States District Court




                                  13   September 25, 2019, the Clerk of Court entered default against Defendant. (Dkt. 14.) Since his

                                  14   request for entry of default, Plaintiff has not filed any documents in this case. The Court therefore

                                  15   issues this ORDER TO SHOW CAUSE why the action should not be dismissed for failure to

                                  16   prosecute. Plaintiff shall respond no later than March 23, 2020.

                                  17          IT IS SO ORDERED.

                                  18   Dated: March 9, 2020

                                  19                                                    ______________________________________
                                                                                        SALLIE KIM
                                  20                                                    United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
